Citation Nr: 1137323	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-32 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a disability rating higher than 30 percent for residuals of a gunshot wound of the right hand with injury to extensor tendons, resultant flexion contractures, middle, ring, and little finger (hereafter "right hand disability"), to include special monthly compensation (SMC) for loss of use of the right hand.

2. Entitlement to an earlier effective date for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran had active service from February 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This case was before the Board in April 2007 and was remanded for further development.

In August 2008, the Board denied a disability rating higher than 30 percent for a right hand disability and remanded the Veteran's claim of entitlement to an earlier effective date for grant of service connection for PTSD.  The Veteran appealed the Board's denial of entitlement to a rating higher than 30 percent for a right hand disability to the United States Court of Appeals for Veterans Claims (Court).  In a June 2009 order, the Court granted the parties' joint motion for remand, vacating the Board's August 2008 decision and remanding the case for compliance with the terms of the joint motion.  In the joint motion, the parties agreed that in the August 2008 decision, "the Board failed to consider whether any of the diagnostic codes governing multiple finger amputations are for application."  In addition, the parties agreed that "the Board failed to separately consider whether special monthly compensation for loss of use of [the] Appellant's right hand is for consideration."

In June 2010, the Board again remanded the Veteran's claims for further action.  They have been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Pertinent to the Veteran's January 2003 claim for increase for a right hand disability, the Veteran has had ankylosis of the third, fourth, and fifth fingers of the right hand; his right hand disability has not approximated amputations at the proximal interphalangeal joints or through proximal phalanges of the middle, ring, or little fingers; and his right hand disability has not resulted in the absence of effective function other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.

2.  Resolving all reasonable doubt in the Veteran's favor, entitlement to the award of service connection for PTSD arose no later than the January 29, 2003, date of the Veteran's claim for service connection.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 percent for residuals of a gunshot wound of the right hand with injury to extensor tendons, resultant flexion contractures, middle, ring, and little finger, to include SMC for loss of use of the right hand, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.63, 4.71a, Diagnostic Codes 5216-5230, 5141 (2010).

2.  The criteria for an effective date of January 29, 2003, for the award of service connection for PTSD are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for an earlier effective date for the award of service connection for PTSD below, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2003 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The March 2003 RO rating decision reflects the initial adjudication of the claim after issuance of the February 2003 letter.  

A May 2007 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the May 2007 letter, and opportunity for the Veteran to respond, a January 2011 supplemental statement of the case reflects the most recent readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of February 2003, November 2003, May 2007, and November 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board also finds that there has been substantial compliance with its June 2010 remand directives, to include the November 2011 VA examination to determine the nature, extent, and severity of the Veteran's right hand disability, which adequately addressed the Board's questions and requests.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  The Board also finds that no additional RO action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of either of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In January 2003, the Veteran filed a claim for an increased rating for his service-connected right hand disability.  He asserts that he is entitled to a higher rating for his disability, currently rated 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5218, for unfavorable ankylosis of three digits of one hand.  According to the November 2003 and May 2007 VA examinations, the Veteran is right-handed.  Therefore, his disability affects his major hand.

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis or limitation of motion of single or multiple digits of the hand is to be evaluated as follows: for the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpal phalangeal (MP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MP joint has a range of zero to 90 degrees of flexion, the PIP has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, DCs 5216-5230, Note 1.

Under DC 5218, a 30 percent rating is warranted when there is unfavorable ankylosis of the long, ring, and little fingers.  A higher, 40 percent rating is warranted when there is unfavorable ankylosis of the index, long, and ring fingers; or, the index, long, and little fingers; or, the index, ring, and little fingers.  38 C.F.R. § 4.71a, DC 5218.  A note to DC 5218 indicates that whether evaluation as amputation is warranted should also be considered.  See 38 C.F.R. Part 4, DC 5218 (2010).

Amputation of the long, ring, and little fingers is rated as 40 percent disabling for the major hand.  38 C.F.R. § 4.71a, DC 5141.  A note to DCs 5126 trough 5151 indicates that the ratings for multiple finger amputations apply to amputations at the PIP joints or through proximal phalanges, and that loss of use of the hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.

Also, for the purpose of special monthly compensation, loss of use of a hand or a foot, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  If a veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. App. at 80.

In this case, the report of a February 2003 VA joints examination indicates that the Veteran reported that he essentially had no use of the third, fourth, and fifth fingers on the right hand secondary to contractures with inability to flex or extend the fingers either at the MP or the PIP joints.  On examination of the right hand, there was flexure of the MP joints of the third, fourth, and fifth fingers at approximately 35 degrees, flexure of the PIP joints of the third, fourth, and fifth fingers at approximately 35 degrees, flexure of the PIP joint of the third and fourth fingers at 45 degrees, and an approximately 15 degree flexure of the DIP joint of the third, fourth and fifth fingers.  There was essentially no movement of these joints either in extension or flexion.  Right hand grip was only accomplished by the index finger and thumb, which was essentially 2/5 in strength measurement, compared to 5/5 for the left hand.  He could use the hand to write, but could not do any work that required gripping, and stated that he worked as a shipping clerk and could use the hand with some carrying activities, but that, by the close of the day, he had a great deal of pain in the hand because he attempted to carry with the permanent flexures of the hand.  The impression was essentially ankylosed third, fourth, and fifth fingers of the right hand, with pain and decreased grip. 

February 2003 VA X-rays of the right hand revealed deformity in especially the proximal phalanx of the right fourth finger and perhaps fifth finger, and right fifth metacarpal bone, due to known gunshot wound.  There was also some hypertrophic deformity involving the mid phalanx of the right third finger with some flexion deformity at the PIP joint.  Otherwise, metacarpal bone and carpal bone grossly appeared normal in joint space and alignment so as radiocarpal joint space and angle seen on the lateral projection.  Bones were of normal density and trabecular pattern, lateral convexing curve was noted in the proximal phalanx of the right fourth finger on the frontal projection, and joint spaces were relatively well-maintained.

The report of a November 2003 VA examination reflects that the Veteran complained of the inability to make a fist or use the right hand.  On examination, the Veteran did not have any difficulty donning/doffing his shirt and undershirt and was able to use the right hand to unbutton the shirt.  Examination showed marked deformity of the right third, fourth, and fifth fingers.  He was able to make a fist, but there was about one-half inch gap between the tip of the fifth finger and the palm.  He was able to reach the proximal horizontal crease of the palm with the third and fourth fingers.  There was no voluntary extension of the fingers, but passively he had full extension at the third and fourth fingers with marked discomfort and some subluxation at the MP joint of the fifth finger.  Flexion at the PIP joints was markedly limited, and there were flexion contractures of about 35 degrees at the PIP joints.  Grip strength was indicated to be in the fair range on the right side, where it was normal on the left side; it was much better between the thumb and index finger.  There was marked tenderness in the fifth metacarpal area of the hand.  There were noted to be obvious limitations in the use of the right hand, as it was practically nonfunctional except for prehension and pinch with the use of the index finger and thumb, and he could not hold any objects with the right upper extremity due to pain/limitations in the range of motion of the fingers and deformity of the right hand fingers. 

In his October 2003 notice of disagreement, the Veteran asserted that he had no use of the middle, ring, and little fingers of his right hand, that it was impossible for him to grip any type of object firmly, and that his entire right hand and wrist hurt all the time, especially after any type of movement or repetitive activity. 

In a September 2004 written statement, the Veteran asserted that he could only use his thumb and index finger on his right hand, and that if the other three fingers were to be amputated, he probably would be able to use his hand better.  He further stated that his injured fingers were useless and had been for the past 36 years.  

The report of a May 2007 VA examination indicates that Veteran continued to complain of pain and loss of function of the right hand, with flare-ups on a daily basis, provoked by use, particularly grabbing objects with the right hand.  He had no hand splint.  He also described a mild degree of weakness in the right hand, and reported that his grip gave way at times, that it felt stiff but had no swelling, and that it occasionally locked up, at which times he was not able to grab things.  He reported being a supervisor for a food service corporation for 28 years, and noticing that his right hand interfered with his work at times, particularly if he was required to grab things with his right hand, although it was not significant enough to incapacitate him from work.  He was able to perform his job, but had pain with grabbing objects.  Functionally, he was independent in all basic activities of daily living skills; any physical exertion activity of the right hand would most likely provoke flare-up pain, but not limit him from any occupational opportunity.

Examination of the right hand showed evidence of flexion contractures and deformity of the third, fourth and fifth fingers.  He had impaired hand grip on the right side in terms of strength, and could only approximate the tip of the second finger to the transverse crease on the palm.  He could only approximate the tip of the first and second fingers.  He had weak grip strength, and prehension of the hand had decreased.  Repetitive motion did not change range of motion, and he had complaints of pain at the end points of all ranges of motion.  X-rays showed evidence of an old, healed fracture of the fifth metacarpal bone with shortening of the bone, old healed fracture of the proximal filling of the fifth finger, and evidence of an old healed fracture of the proximal phalanx of the ring finger.  There appeared to be flexion deformity of the middle finger at the PIP joint.  The examiner stated that, during a flare-up, there could be significant change in the limitation of range of motion and decrease in functional capacity, as well as increase in pain.  

May 2007 range of motion test results for the right hand indicate that, for the thumb, palmar abduction was 0 to 35 degrees, radial abduction was 0 to 35 degrees, interphalangeal (IP) extension was 0 to 20 degrees, IP flexion was 0 to 80 degrees, MP extension was 0 to 10 degrees, MP flexion was 0 to 70 degrees, opposition was 0 inches, and carpal metacarpal (CMC) extension and flexion were 0 to 10 degrees each.  For the index finger, MP motion was from 0 to 60 degrees, PIP motion was from 10 to 80 degrees, and DIP motion was from 0 to 30 degrees.  For the middle finger, MP motion was from 5 to 40 degrees, PIP flexion was 60 to 50 degrees with flexion contracture, and DIP motion was 10 to 20 degrees.  For the ring finger, MP motion was from 0 to 30 degrees, PIP motion was 80 to 70 degrees with flexion contracture, and DIP motion was 23 to 40 degrees with flexion contracture.  For the little finger, MP motion was 0 to 18 degrees, PIP motion was 80 to 70 degrees with flexion contracture, and DIP motion was from 30 degrees to 52 degrees.

The report of a November 2010 VA examination indicates that the Veteran reported using ibuprofen two to three times per day, that he stated that previous surgery and exercises were helpful, but that he had not been doing range of motion exercises for a prolonged period of time, and that that medication helped when it was active in his system.  He stated that he still attempted to write with the right hand, and was able to perform with acceptable results.  There was decreased strength in the medial aspect of the hand and medial three digits, and limited utility to those digits, and the dexterity of the hand was limited to use of the thumb and index finger.  The Veteran stated that he was currently retired but previously worked as warehouse supervisor, and was able to function on the job with no difficulty other than the writing aspects.  He was able to perform activities of daily living without difficulty.  He had adapted his right hand well and used his left hand for activities which would involve the need to grasp items.  There were no flare-ups of joint disease affecting his hand.  

On physical examination, the Veteran was able to hold a pen in the right hand with the index finger and thumb, and the pen resting against his middle finger, and it appeared that this was close to normal for him.  The right thumb was able to ulnar abduce 0 to 65 degrees and radial abduce 0 to 70 degrees.  IP extension of the thumb was 0 to 20 degrees, and IP flexion was 0 to 75 degrees.  MP extension was 0 degrees, and MP flexion was 0 to 50 degrees.  The index finger was able to flex 0 to 70 degrees at the MP joint, 0 to 100 degrees at the PIP joint, and 0 to 70 degrees at the DIP joint.  The long finger was able to flex at the MP joint 0 to 10 degrees with no discomfort, and he was able to flex at the PIP joint from 60 to 70 degrees only.  There was mild discomfort with attempt to passively flex beyond 70 degrees.  The DIP joint was fixed and had no movement at 0 degrees.  The ring finger MP joint had 0 to 5 degrees flexion, and the PIP joint was able to flex 40 to 90 degrees passively and was unable to flex activity.  The DIP joint was able to flex 0 to 25 degrees passively and was unable to flex actively.  The little finger MP joint was able to flex 0 to 5 degrees passively and unable to flex actively.  The PIP joint was able to passively flex 55 to 80 degrees and was unable to flex actively. The DIP joint was able to flex 0 to 5 degrees passively and unable to flex actively.

The ring finger proximal phalanx was bent toward the little finger approximately 25 degrees, and this was apparently due to a healed fracture.  He was able to touch the tip of the thumb to the index finger, although his strength was diminished at 3/5.  There was a one-inch gap between the long finger and the tip of the thumb.  The ring finger was able to just touch the thumb, but there was no strength whatsoever.  The little finger got within 1.5 inches of the tip of the thumb.  The tip of the index finger was able to touch the proximal transverse crease of the palm, but strength was minimal.  Due to the immobility, none of the other fingers were able to touch the proximal transverse crease.  The Veteran was able to touch the index finger in the thumb pad, but again had diminished strength of 3/5.  None of the other fingers were able to touch the thumb pad with similar findings, as with the tip of the thumb.  It was difficult to assess strength for pushing as the hand was uncomfortable with the positioning of the long, ring, and little finger.  Pulling was limited to the use of the index finger and thumb, twisting was also limited.  There was little dexterity for twisting and probing, and minimal ability to write.  He was able to touch with the index finger.  The long, ring, and little finger did not interfere with the function of the index finger or thumb.  There was no additional limitation of motion after repetitive motion, and grip strength was noted to be exceedingly weak.   

The diagnosis was residual wound to the right hand status post surgical repair, with limitation of range of motion of the hand and middle, ring, and little fingers, and contracture and deformity of the middle, ring, and little fingers, with functional impairment of the dominant right hand.  The VA examiner opined that the Veteran had more use of the right hand than he would have if he had either complete loss of the right hand by amputation or if the right hand were to be replaced by a prosthetic device.  The examiner stated that the prosthetic devices with which he was familiar would allow the Veteran limited utility in writing.  The examiner also stated that the Veteran had some ability to write with his hand, that the quality of the writing would be diminished compared to if his had no injury, but that the quality of writing would be better with his current hand than with a prosthetic device.  The examiner further stated that the Veteran's right hand disability was slightly better than the loss of use of the right hand, and better than that which would be applied with a suitable prosthetic appliance.  The examiner noted that the Veteran was able to grasp and manipulate lightweight objects with his thumb and fingers and with the support of the long finger, and this, while suboptimal, was better than what he would have with a prosthetic hand.  The examiner also stated that there had not been any amputation of any finger, and that ankylosis was present but was not deemed unfavorable.  The examiner further stated that, during a flare-up, the Veteran could have further limitation of range of motion, pain, and functional incapacity, but that the examiner was unable to estimate an additional loss without resorting to mere speculation.  

In a February 2011 statement, the Veteran asserted that he had previously had a dob driving a delivery truck for 10 to 12 hours at a time, but that, because of the problem that he was experiencing over the latter years of shifting, loading and unloading his truck due to weakness in the hand, he was forced to change jobs.  The Veteran asserted that he took a job on the dock as a lead worker, supervising a crew and loading and unloading trucks, so that he would continue working without using his hands as much.  He stated that, when driving his truck, he had to shift gears several hundred times a day and load and unload several hundred cases of dry and frozen goods on a daily basis, which was a severe strain on his hands. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating a greater than 30 percent for the Veteran's service-connected right hand disability is not warranted at any time pertinent to the Veteran's January 2003 claim for increase. 

There is no basis for an increased rating under DC 5218.  The record has consistently reflected ankylosis of the third, fourth, and fifth fingers of the right hand.  The record has also not shown, and the Veteran has not been awarded service-connection for, ankylosis of the right index finger or thumb; in this regard, the November 2010 VA examining physician stated, after examining the Veteran's right hand, that the long, ring, and little finger did not interfere with the function of the index finger or thumb.  As such, the Veteran receives the maximum benefit permitted for ankylosis of multiple digits under DCs 5216-5218.  See 38 C.F.R. § 4.71a, DCs 5216-5218.  

Also, the Board finds that neither a rating under DC 5141, for amputation of the long, ring and little fingers, nor SMC pursuant to 38 C.F.R. § 4.63, is appropriate in this case.  The Veteran's right hand disability has never been shown to approximate amputations at the PIP joints or through the proximal phalanges of the long, ring and little finger.  Such disability has also not been shown to result in an absence of effective function other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance, on the basis of the actual remaining function of the hand such as grasping and manipulation.  The November 2010 VA examining physician specifically stated that there had not been any amputation of any finger, that ankylosis was present but was not deemed unfavorable, and that the Veteran was able to grasp and manipulate lightweight objects with his thumb and fingers and with the support of the long finger.  The examining physician also opined, specifically, that the Veteran had more use of the right hand than he would have if he had either complete loss of the right hand by amputation or if the right hand were to be replaced by a prosthetic device.  In this regard, the examiner noted that the Veteran was able to grasp and manipulate lightweight objects with his thumb and fingers, with the support of the long finger, and, while suboptimal, this was better than he would have had with a prosthetic hand.  The examiner further stated that the prosthetic devices with which he was familiar allowed limited utility in writing, that the Veteran was able to write with his hand with diminished quality, and that quality of writing would be better with his current hand than with a prosthetic device.  

The Board notes the November 2011 VA examiner's statement that, during a flare-up, the Veteran could have further limitation of range of motion, pain, and functional incapacity, but that the examiner was unable to estimate an additional loss without resorting to mere speculation.  However, even considering this statement in the context of Deluca, the Veteran's right hand disability does not approximate the criteria for amputation of the long, ring and little fingers, or loss of use of the right hand.  Besides having no actual amputation of any finger of the right hand, the November 2011 VA examiner found that ankylosis was present but was not deemed unfavorable; the Veteran is rated under the criteria for unfavorable ankylosis of the third, fourth, and fifth fingers, which is a diagnostic code more favorable to the Veteran than that for favorable ankylosis of the third, fourth, and fifth fingers.

Also, again, the examiner noted that the Veteran was able to grasp and manipulate lightweight objects with his thumb and fingers and with the support of the long finger.  Thus, even considering Deluca, the evidence does not show that the Veteran's finger ankylosis approximates amputation.  Moreover, even considering Deluca, the medical opinion evidence specifically demonstrates that the Veteran has effective function remaining other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.

The Board has also considered the Veteran's assertions, as reflected in an August 2004 written statement, that he would probably be able to use his right hand better if his long, ring, and little fingers were amputated.  However, as such a determination is medical in nature, and the Veteran has not been shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on this matter.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, there is no medical opinion of record suggesting that the Veteran's right hand disability approximates amputation of the middle, ring, or little fingers, or loss of use of the hand, and neither the Veteran nor his representative has identified or put forth any such evidence.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  The disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

Finally, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges that the Veteran's right hand disability has impacted his ability to work.  The assigned rating of 30 percent reflects that the disability is productive of impairment in earning capacity.

However, there is no indication in the record that the average industrial impairment from his disability would be in excess of that contemplated by the assigned rating.  The manifestations of the Veteran's right hand disability are contemplated by the schedular criteria, as the Veteran's right hand disability has not been shown to be productive of a higher level of disability than would be expected of ankylosis of the long, ring, and little fingers of the major hand.  In addition, the record reflects that the Veteran has not required frequent hospitalizations, and there is no indication of marked interference with the Veteran's employment.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extra-schedular consideration.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's right hand disability, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  Earlier Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

In this case, as reflected in a February 2011 written statement, the Veteran argues that the effective date for the award of service connection for PTSD should be the January 29, 2003, date that he filed a claim for service connection for PTSD.  The Veteran's January 29, 2003, claim asserts "Post Traumatic Stress," and experiencing nightmares, night sweats, bad dreams, and flashbacks.

The Veteran was afforded a VA PTSD examination in connection with his claim in February 2003.  The report of that examination indicates that no Axis I diagnosis was given, although it was acknowledged that the Veteran had suffered a gunshot wound to the right hand in Vietnam.  After examining the Veteran and reviewing the claims file, the examining VA physician stated that the Veteran had minimal symptoms referable to the mental system, which were nightmares, night sweats, and bad dreams that he stated he could "deal with," and which did not occur frequently.  

The Veteran was afforded a second VA psychiatric examination in connection with his claim on May 23, 2007.  The report of that examination reflects that, after reviewing the record, including the report of the February 2003 VA examination, and examining the Veteran, the diagnosis was PTSD, chronic, secondary to combat experiences.  The examining physician stated that the diagnosis of PTSD conformed to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV) criteria, and that the Veteran gave a history of the following: increased arousal, such as hyperstartle response and trouble sleeping; avoidance, such as efforts to avoid conversations or reminders, feelings of detachment, and inability to recall details of some of his combat experiences; and re-experiencing, such as intrusive thoughts and nightmares.  The examining physician stated that, over the years, the Veteran used a strong repressive capacity to keep these memories of combat experiences at bay, and that it was the examiner's opinion that when the Veteran was interviewed at the time of the February 2003 VA examination, his strong repression, combined with difficulty recalling details of the events, which was a common phenomena among combat veterans, led to the erroneous impression on the part of the examiner that there was no diagnosis.  The VA physician further stated that, in any event, his present presentation did meet the criteria for the diagnosis of PTSD, and his combat experiences clearly satisfied the criterion for a life-threatening stressor.  

A June 2007 addendum to the May 23, 2007, VA examination indicates that psychological testing performed the day of the VA examination confirmed the primary diagnosis of PTSD.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an earlier effective date of January 29, 2003, for the award of service connection for PTSD must be granted. 

The Veteran filed a claim for service connection for a "Post Traumatic Stress" on January 29, 2003.  While the Veteran is not competent to diagnose PTSD or any other psychiatric disability, he, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, the Veteran was competent to assert experiencing nightmares, night sweats, bad dreams, and flashbacks, as he did in the January 29, 2003, claim for service connection.

The Board acknowledges the report of the February 2003 VA examination, which indicates that the Veteran did not have a diagnosed Axis I psychiatric disability.  The Board also acknowledges that there is no medical diagnosis of PTSD of record until May 23, 2007.

However, the report of the May 23, 2007, VA examination, upon which the RO based its grant of service connection for PTSD, indicates a diagnosis of chronic PTSD, secondary to combat experiences, and the examining physician's opinion that when the Veteran was interviewed at the time of the February 2003 VA examination, his strong repression, combined with difficulty recalling details of the events, led to the erroneous impression that there was no diagnosis.  Thus, the May 23, 2007, VA examiner's opinion suggests that the Veteran had PTSD at the time of his February 2003 VA examination, even though PTSD was not diagnosed at that time.  In this regard, the Board notes that a diagnosis of PTSD was also confirmed by psychological testing  performed at the time of the May 23, 2007, VA examination, but that there is no indication that any such testing was performed at the time of the February 2003 VA examination.  

Given these circumstances, and resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms described by the Veteran in his January 29, 2003, claim were symptoms related to his PTSD, which was confirmed by the subsequent, May 23, 2007, diagnosis.  Thus, the Board finds that entitlement to the award of service connection for PTSD arose no later than January 29, 2003, the date of that the Veteran filed his service connection claim for the disability.  Accordingly, an effective date of January 29, 2003, for the grant of service connection for PTSD is warranted.


ORDER

A disability rating higher than 30 percent for residuals of a gunshot wound of the right hand with injury to extensor tendons, resultant flexion contractures, middle, ring, and little finger, to include SMC for loss of use of the right hand, is denied.

An effective date of January 29, 2003, for the award of service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


